2021 IL 126014



                                             IN THE
                                    SUPREME COURT
                                                OF
                              THE STATE OF ILLINOIS




                                        (Docket No. 126014)

     GUNS SAVE LIFE, INC., et al., Appellants, v. ZAHRA ALI, Director of the Department of
                       Revenue of Cook County, et al., Appellees.


                                  Opinion filed October 21, 2021.



             JUSTICE THEIS delivered the judgment of the court, with opinion.

            Justices Garman, Neville, Overstreet, and Carter concurred in the judgment and
         opinion.

             Justice Michael J. Burke specially concurred, with opinion.

             Chief Justice Anne M. Burke took no part in the decision.



                                             OPINION

¶1           This case involves a challenge to two tax ordinances imposed by Cook County
         on the retail purchase of firearms and firearm ammunition. The circuit and appellate
     courts upheld the taxes against challenges based on the second amendment to the
     United States Constitution, the Illinois Constitution, and state preemption. 2020 IL
     App (1st) 181846. For the following reasons, we reverse, in part, the judgment of
     the appellate court.


¶2                                     BACKGROUND

¶3       In 2012, the Cook County Board of Commissioners (Board) enacted the Cook
     County Firearm Tax Ordinance. Cook County Ordinance No. 12-O-64 (adopted
     Nov. 9, 2012) (codified at Cook County Code of Ordinances art. XX, §§ 74-665
     through 74-675 (County Code)). The Firearm Tax Ordinance imposed a $25 tax on
     the retail purchase of a firearm within Cook County. Cook County Code of
     Ordinances ch. 74, art. XX, § 74-668 (adopted Nov. 9, 2012).

¶4       Thereafter, in 2015, the Board passed an ordinance to amend the County Code
     to include a tax on the retail purchase of firearm ammunition at the rate of $0.05
     per cartridge for centerfire ammunition and $0.01 per cartridge for rimfire
     ammunition. Cook County Ordinance No. 15-6469 (adopted Nov. 18, 2015),
     (codified at Cook County Code of Ordinances ch. 74, art. XX, § 74-668 (eff. June
     1, 2016)). 1

¶5       Under the ordinances, the taxes levied on the retail purchaser are imposed in
     addition to all other taxes imposed by the County of Cook, the State of Illinois, or
     any municipal corporation or political subdivision. Cook County Code of
     Ordinances ch. 74, art. XX, § 74-668(c) (eff. June 1, 2016). The revenue generated
     from the tax on ammunition is directed to the Public Safety Fund for operations
     related to public safety. Id. § 74-677. By contrast, the revenue generated from the
     tax on firearms is not directed to any specified fund or program. Any person who
     fails to remit the taxes is subject to a $1000 fine for the first offense and a $2000
     fine for subsequent offenses. Id. § 74-671.

¶6       Plaintiffs—Guns Save Life, Inc.; DPE Services, Inc., doing business as Maxon
     Shooter’s Supplies and Indoor Range (Maxon); and Marilyn Smolenski, a resident
     of Cook County—sought declaratory and injunctive relief against defendants: Cook

         1
          The 2015 amendment also amended the ordinance’s name to the Cook County Firearm and
     Firearm Ammunition Tax Ordinance.




                                              -2-
     County; Zahra Ali, Director of the Department of Revenue of Cook County; and
     Thomas J. Dart, Cook County Sheriff. In plaintiffs’ second amended four-count
     complaint, they alleged that the firearm and ammunition taxes facially violate the
     second amendment to the United States Constitution (U.S. Const., amend. II);
     article I, section 22, of the Illinois Constitution (Ill. Const. 1970, art. I, § 22)
     (concerning the right to bear arms); and article IX, section 2, of the Illinois
     Constitution (Ill. Const. 1970, art. IX, § 2) (the uniformity clause). Plaintiffs also
     alleged that the taxes are preempted by the Firearm Owners Identification Card Act
     (FOID Card Act) (430 ILCS 65/13.1 (West 2020)) and the Firearm Concealed
     Carry Act (Concealed Carry Act) (430 ILCS 66/90 (West 2020)).

¶7       In response, defendants filed a motion to dismiss for lack of standing and failure
     to state a claim upon which relief could be granted. The circuit court granted
     defendants’ motion, in part. It held that retailer Maxon and resident Smolenski
     lacked standing to bring their claims with respect to the firearm tax; however, the
     court ruled that the advocacy group, Guns Save Life, Inc., had associational
     standing to assert claims challenging both the firearm and ammunition tax.

¶8       The parties subsequently filed cross-motions for summary judgment on the
     remaining claims. The circuit court denied plaintiffs’ motion and granted summary
     judgment in favor of defendants. Specifically, the court determined that the taxes
     did not infringe upon any federal or state constitutional right to bear arms because
     they (1) constituted a proper exercise of Cook County’s home rule taxing powers
     and (2) did not meaningfully impede plaintiffs’ ability to exercise their right to bear
     arms. The court found that plaintiffs provided no evidence that the taxes would
     prevent ownership or possession of firearms or that the taxes would affect the
     ability of law-abiding individuals to retain firearms for self-defense.

¶9       The court further concluded that, even if the taxes burdened constitutionally
     protected conduct, they nonetheless were substantially related to the important
     governmental interest of public safety because they directed revenue to specific
     programs designed to combat gun violence. With respect to preemption, the circuit
     court held that neither the FOID Card Act nor the Concealed Carry Act’s plain
     language preempted Cook County’s taxing powers. Lastly, the court determined
     that plaintiffs failed to carry their burden of showing that the different rates of
     ammunition classification in the ammunition tax violated the uniformity clause.




                                              -3-
¶ 10       The appellate court affirmed in part and reversed in part. 2020 IL App (1st)
       181846, ¶ 85. The court affirmed the circuit court’s dismissal of Smolenski’s claims
       for lack of standing, holding that she had no standing to challenge the firearms tax
       because she had not paid it. Id. ¶ 33. As to Maxon, the appellate court reversed the
       circuit court’s holding that it had standing to challenge the ammunition tax and held
       that the retailer lacked standing to challenge either tax because the taxes were paid
       by the consumer, not the retailer. Id. ¶¶ 37-38.

¶ 11       The appellate court also affirmed the circuit court’s grant of summary judgment
       to defendants, finding that the challenged taxes did not restrict plaintiffs’ ownership
       of firearms and ammunition, which was at the core of the second amendment.
       Rather, the court found the taxes were akin to other types of sales taxes imposed on
       the purchase of goods and services and were not more than a marginal restraint
       upon any protected right under the United States or Illinois Constitution. Id. ¶¶ 57-
       59. The court further held that the FOID Card Act and Concealed Carry Act did not
       preempt the ordinances; it determined that the Acts only preempted local authorities
       from exercising the power to regulate firearms, not the power to tax them. Id. ¶ 81.
       Additionally, the court affirmed the circuit court’s determination that the taxes did
       not violate the uniformity clause, concluding that the classifications were valid and
       reasonably related to the objectives of the ordinances. Id. ¶ 70.

¶ 12       We allowed plaintiffs’ petition for leave to appeal. Ill. S. Ct. R. 315(a) (eff. Oct.
       1, 2019).


¶ 13                                        ANALYSIS

¶ 14        Plaintiffs’ challenge to the firearm and ammunition taxes arises in the context
       of cross-motions for summary judgment where the circuit court entered a judgment
       in favor of defendants. Summary judgment is appropriate if the pleadings,
       depositions, admissions, and affidavits on file establish that there is no genuine
       issue of material fact and that the moving party is entitled to judgment as a matter
       of law. 735 ILCS 5/2-1005(c) (West 2018); Coleman v. East Joliet Fire Protection
       District, 2016 IL 117952, ¶ 20. A circuit court’s order granting summary judgment
       is reviewed de novo. Cohen v. Chicago Park District, 2017 IL 121800, ¶ 17.




                                                 -4-
¶ 15       Before addressing the constitutionality of the ordinances, we consider a
       threshold question regarding the nature of the ordinances. The parties concede
       before this court that the ordinances do not regulate firearms or ammunition under
       the County’s home rule police power authority but, rather, levy a tax under its home
       rule taxing authority. See Rozner v. Korshak, 55 Ill. 2d 430, 432 (1973)
       (recognizing that “[t]he power to regulate and the power to tax are distinct
       powers”). We agree that, under the plain language of the ordinances, this case does
       not involve any exercise of a home rule unit’s regulatory powers.

¶ 16       In construing the nature of a municipal ordinance, we apply the same rules as
       those which govern the construction of statutes. Napleton v. Village of Hinsdale,
       229 Ill. 2d 296, 306 (2008). As with statutes, the best indicator of a municipality’s
       intent is the language used in the ordinance, given its plain and ordinary meaning.
       Cooke v. Illinois State Board of Elections, 2021 IL 125386, ¶ 52.

¶ 17       The ordinances are part of chapter 74 of the Cook County Code of Ordinances,
       which is titled “Taxation.” See Cook County Code of Ordinances ch. 74. The
       substance of the ordinances also plainly reveals that the purpose is to levy a tax to
       generate revenue. See, e.g., Cook County Code of Ordinances ch. 74, art. XX, § 74-
       677 (eff. Nov. 18, 2015). Multiple sections pertain to the logistics of collecting and
       remitting the taxes. See id. §§ 74-669, 74-672, 74-673. Furthermore, the express
       language of the ordinances reveals that the taxes are imposed “in addition to all
       other taxes imposed” by the County. Id. § 74-668(c). Thus, we are confronted solely
       with a taxing measure and a type of tax that is in addition to any generally applicable
       sales tax on the retail purchase of goods or services. Id. The taxing measure is also
       distinct from any registration or licensing fee involving firearms and ammunition.
       In that light, we turn to plaintiffs’ constitutional contentions.

¶ 18       We begin our analysis with the Illinois constitutional claims and need not
       consider the federal constitutional claim, as we find dispositive the claim that the
       taxes violate the uniformity clause. Ill. Const. 1970, art. IX, § 2. The
       constitutionality of an ordinance presents a question of law, subject to de novo
       review. Grand Chapter, Order of the Eastern Star of the State of Illinois v. Topinka,
       2015 IL 117083, ¶ 10.

¶ 19       The uniformity clause provides that, “[i]n any law classifying the subjects or
       objects of non-property taxes or fees, the classes shall be reasonable and the



                                                -5-
       subjects and objects within each class shall be taxed uniformly. Exemptions,
       deductions, credits, refunds and other allowances shall be reasonable.” Ill. Const.
       1970, art. IX, § 2.

¶ 20       Generally, to survive scrutiny, a nonproperty tax classification must (1) be
       based on a real and substantial difference between the people taxed and those not
       taxed and (2) bear some reasonable relationship to the object of the legislation or
       to public policy. Arangold Corp. v. Zehnder, 204 Ill. 2d 142, 147 (2003). Before
       this court, plaintiffs have abandoned their argument based on differences between
       tax classifications for centerfire and rimfire ammunition, distinctions between in-
       county and out-of-county purchasers, and any distinction between retail purchasers
       and those exempt from the tax, including law enforcement. Instead, the inquiry is
       primarily focused on the second prong, whether the taxing classification at issue—
       a special tax on the retail purchases of firearms and firearm ammunition—bears
       some reasonable relationship to the object of the legislation or to public policy.

¶ 21       This second prong is typically a narrow inquiry. While a municipality must
       “produce a justification” for its classification, we normally uphold a taxing
       classification as long as “a set of facts ‘can be reasonably conceived that would
       sustain it.’ ” Empress Casino Joliet Corp. v. Giannoulias, 231 Ill. 2d 62, 73 (2008)
       (quoting Geja’s Cafe v. Metropolitan Pier & Exposition Authority, 153 Ill. 2d 239,
       248 (1992)). Once the municipality produces a justification, the plaintiff then has
       the burden to persuade the court that the explanation is insufficient as a matter of
       law or unsupported by the facts. Arangold, 204 Ill. 2d at 156.

¶ 22        Here, the entity responsible for justifying the tax, the County, maintains that the
       tax classification is justified since a reasonable relationship exists between the
       special tax and the object of the ordinances. The proffered justification for the taxes
       is to fund the staggering economic and social cost of gun violence in Cook County.
       The County asserts that firearms and ammunition are instruments of death and that
       their harmful effects cost the County immeasurably in terms of public health,
       safety, and welfare.

¶ 23       The County presents the following statistics to quantify the problem. In 2017
       alone, the Cook County Health and Hospitals System (CCHHS) treated more than
       1100 patients with gunshot wounds, spending $30,000 to $50,000 on each patient.
       In total, CCHHS spends approximately $30 to $40 million annually to treat gunshot



                                                -6-
       wound patients, 25% of whom lack health insurance entirely. During the first six
       months of 2020, the number of gunshot wound victims that CCHHS treated
       increased by 20% compared to the same time frame in 2019. The County asserts
       that the tax is a source of funding for gun safety or violence prevention programs
       and a source of revenue for the criminal justice agencies charged with combatting
       gun violence, which benefit everyone in the County.

¶ 24       Further, the County maintains that, to the extent plaintiffs argue that law-
       abiding citizens who purchase firearms and ammunition neither benefit from the
       tax nor cause the problems asserted to be remedied by it, this court has rejected the
       notion that such a nexus is required. The County relies on Marks v. Vanderventer,
       where we held that a tax is proper under the uniformity clause even where “the
       burden caused by imposition of [a tax] falls on a group who neither benefits from
       the [tax] nor caused the problems to be remedied by the [tax].” 2015 IL 116226,
       ¶ 22.

¶ 25      In the context of due process, we have explained that

          “ ‘[a] tax is not an assessment of benefits. It is *** a means of distributing the
          burden of the cost of government. The only benefit to which the taxpayer is
          constitutionally entitled is that derived from his enjoyment of the privileges of
          living in an organized society, established and safeguarded by the devotion of
          taxes to public purposes. [Citation.] Any other view would preclude the levying
          of taxes except as they are used to compensate for the burden on those who pay
          them, and would involve the abandonment of the most fundamental principle
          of government—that it exists primarily to provide for the common good.’ ”
          Arangold, 204 Ill. 2d at 151-52 (quoting Carmichael v. Southern Coal & Coke
          Co., 301 U.S. 495, 522-23 (1937)).

¶ 26       To overcome the County’s proffered justification, plaintiffs maintain that, as
       we consider whether the tax classification is justified in relation to the object of the
       legislation, we must also recognize the unique nature of the classification involved
       here, which they argue burdens the fundamental right to keep and bear arms for
       self-defense.

¶ 27       Relying primarily on Boynton v. Kusper, 112 Ill. 2d 356 (1986), plaintiffs assert
       that the ordinances may not single out the exercise of a fundamental right for special




                                                -7-
       taxation to raise revenue for the general welfare. Plaintiffs further argue that the
       firearm tax merely funds the general revenue fund and that neither the firearm nor
       the ammunition tax is specifically directed at gun violence prevention measures.

¶ 28       We agree that the ordinances impose a burden on the exercise of a fundamental
       right protected by the second amendment. At its core, the second amendment
       protects the right of law-abiding citizens to keep and bear arms for self-defense in
       the home. District of Columbia v. Heller, 554 U.S. 570, 635 (2008). In McDonald
       v. City of Chicago, 561 U.S. 742, 778 (2010), the United States Supreme Court
       stated that “it is clear that the Framers and ratifiers of the Fourteenth Amendment
       counted the right to keep and bear arms among those fundamental rights necessary
       to our system of ordered liberty.” See also Johnson v. Department of State Police,
       2020 IL 124213, ¶ 37 (“the second amendment right recognized in Heller is a
       personal liberty guaranteed by the United States Constitution and the fourteenth
       amendment” (citing McDonald, 561 U.S. at 791)).

¶ 29       While the taxes do not directly burden a law-abiding citizen’s right to use a
       firearm for self-defense, they do directly burden a law-abiding citizen’s right to
       acquire a firearm and the necessary ammunition for self-defense. See Illinois Ass’n
       of Firearm Retailers v. City of Chicago, 961 F. Supp. 2d 928, 938 (2014) (noting
       that the acquisition of firearms is a fundamental prerequisite to legal gun
       ownership); Jackson v. City & County of San Francisco, 746 F.3d 953, 967 (9th
       Cir. 2014) (the right to possess a firearm for self-defense implies a corresponding
       right to acquire the ammunition necessary to use them for self-defense).

¶ 30       This court has not yet considered the analytical framework for addressing a tax
       classification that bears on a fundamental right in the context of a uniformity clause
       challenge. Thus, we look to other contexts for guidance. In Boynton, we struck
       down a tax imposed upon those who applied for marriage licenses as violative of
       the due process clause. 112 Ill. 2d at 368. The statute required that $10 of the fee
       collected for issuing a marriage license must be directed into the Domestic Violence
       Shelter and Service Fund (see Ill. Rev. Stat. 1983, ch. 40, ¶¶ 2403, 2403.1).
       Boynton, 112 Ill. 2d at 359-60. The plaintiffs challenged that portion of the license
       fee as an unconstitutional tax violative of due process and the uniformity clause. Id.
       at 360.




                                               -8-
¶ 31       Although we limited our holding to the due process clause challenge, finding
       that the relationship between the purchase of a marriage license and domestic
       violence was too remote to satisfy the rational basis test (id. at 367-68), we also
       found that the fee was a tax that directly impeded the fundamental right to marry
       and that it failed to satisfy a heightened standard of review (id. at 369). We
       highlighted that

          “we are not dealing with an attempt to impose reasonable regulations upon
          those who desire to enter into the marriage contract. Nor are we concerned with
          a general State regulation or tax. Instead, by the statute in question the
          legislature has singled out marriage as a special object of taxation.” Id.

¶ 32       The court found that imposing the special tax upon the issuance of a marriage
       license directly impeded the exercise of the fundamental right to marry and,
       therefore, must be subjected to heightened scrutiny, rather than the lesser rational
       basis test. Id. The court held that “[w]hen a statutory classification significantly
       interferes with the exercise of a fundamental right, it cannot be upheld unless it is
       supported by sufficiently important State interests and is closely tailored to
       effectuate only those interests.” Id. (citing Zablocki v. Redhail, 434 U.S. 374, 388
       (1978)).

¶ 33       We further rejected the notion that, because the amount of the tax was seen as
       de minimis, it did not substantially interfere with the right to marry. Rather, we held
       that, “[o]nce it is conceded that the State has the power to impose a special tax on
       a marriage license, that is, to single out marriage for special tax consideration, there
       is no limit on the amount of the tax that may be imposed.” (Emphasis omitted.) Id.
       at 369-70. We concluded that, “[o]nce we acknowledge the State’s power to
       specially tax the issuance of marriage licenses, a significant interference with the
       fundamental right to marry has been established.” Id. at 370. Accordingly, a more
       heightened level of scrutiny was required than rational basis.

¶ 34       In other contexts, we have also applied different levels of scrutiny depending
       upon the nature of the classification involved. For example, in the equal protection
       context, we have held that, where a statute does not affect a fundamental right or
       involve a suspect class, it need only satisfy the rational basis test, whereas
       classifications affecting fundamental rights are subject to heightened scrutiny. See,
       e.g., Jacobson v. Department of Public Aid, 171 Ill. 2d 314, 323 (1996).



                                                -9-
¶ 35       We have further explained that the

           “uniformity clause was intended to be a broader limitation on legislative power
           *** than the limitation of the equal protection clause [citation] and was meant
           to ensure that taxpayers would receive added protection in the state constitution
           based upon a standard of reasonableness that is more rigorous than that
           contained in the federal constitution [citation].” Arangold, 204 Ill. 2d at 153.

¶ 36       While the standards articulated in these cases were not directly made in the
       context of a uniformity clause analysis, they inform our analysis in evaluating a tax
       classification that directly implicates a fundamental right. As in Boynton, we are
       not considering a reasonable regulation on the purchase of firearms or a generally
       applicable tax on the sale of goods. Instead, the County has singled out the retail
       purchase of firearms and ammunition as “a special object of taxation.” 2 Thus, we
       hold that, where a tax classification directly bears on a fundamental right, the
       government must establish a closer tie between the tax classification and the object
       of the legislation. To pass scrutiny in that instance, we hold that the tax
       classification must be substantially related to the object of the legislation.

¶ 37       In applying that standard to the firearm and ammunition taxes, we recognize
       that the uniformity clause was “not designed as a straitjacket” for the County
       (Arangold, 204 Ill. 2d at 153) and acknowledge the costs that gun violence imposes
       on society. Nevertheless, the relationship between the tax classification and the use
       of the tax proceeds is not sufficiently tied to the stated objective of ameliorating
       those costs.

¶ 38       Under the plain language of the ordinances, the revenue generated from the
       firearm tax is not directed to any fund or program specifically related to curbing the
       cost of gun violence. Additionally, nothing in the ordinance indicates that the
       proceeds generated from the ammunition tax must be specifically directed to




           2
              The taxes levied here are novel. We know of only two other similar tax ordinances enacted by
       the cities of Seattle and Tacoma, Washington. See City of Seattle Ordinance No. 124833 (eff. Jan.
       1, 2016) (codified at Seattle Municipal Code § 5.50.030); City of Tacoma Ordinance No. 28624
       (eff. Jan. 1, 2020).




                                                     - 10 -
       initiatives aimed at reducing gun violence. Thus, we hold the tax ordinances are
       unconstitutional under the uniformity clause.

¶ 39      Since our holding disposes of this case, we need not address plaintiffs’
       additional challenges to the ordinances.


¶ 40                                      CONCLUSION

¶ 41       In sum, for the foregoing reasons, we hold that to satisfy scrutiny under a
       uniformity challenge, where a tax classification directly bears on a fundamental
       right, the government must establish that the tax classification is substantially
       related to the object of the legislation. Under that level of scrutiny, the firearm and
       ammunition tax ordinances violate the uniformity clause. Accordingly, we reverse
       the summary judgment entered in favor of defendants and remand to the circuit
       court for entry of summary judgment in favor of plaintiffs.


¶ 42      Reversed and remanded.


¶ 43      JUSTICE MICHAEL J. BURKE, specially concurring:

¶ 44       I agree with the majority that Cook County’s special tax on firearms and
       ammunition violates the uniformity clause of the Illinois Constitution. Therefore,
       the appellate court’s judgment must be reversed and summary judgment entered on
       behalf of plaintiffs. I write separately because I believe that there is an even graver
       problem with the County’s tax that the majority should not ignore.

¶ 45       Article I, section 22, of the Illinois Constitution states that “the right of the
       individual citizen to keep and bear arms shall not be infringed” and is “[s]ubject
       only to the police power.” Ill. Const. 1970, art. I, § 22. The majority agrees that the
       taxes in this case burden the fundamental second amendment right to keep and bear
       arms. See supra ¶ 28; U.S. Const., amend. II. The majority also notes that “we are
       not considering a reasonable regulation on the purchase of firearms or a generally
       applicable tax on the sale of goods.” Supra ¶ 36. Rather, the County has imposed a
       special tax on the purchase of firearms and ammunition. Supra ¶ 20.




                                               - 11 -
¶ 46       As numerous Illinois cases explain, under our state constitution, “the power to
       regulate and the power to tax *** are separate and distinct governmental purposes.”
       Greater Chicago Indoor Tennis Clubs, Inc. v. Village of Willowbrook, 63 Ill. 2d
       400, 402 (1976); Paper Supply Co. v. City of Chicago, 57 Ill. 2d 553, 576 (1974);
       Rozner v. Korshak, 55 Ill. 2d 430, 432-33 (1973); accord Ill. Const. 1970, art. VII,
       § 6(a) (distinguishing the power “to regulate for the protection of the public health,
       safety, morals and welfare” and “to tax”). While the government may regulate the
       right to keep and bear arms (within other constitutional limits, under its police
       power), by the plain terms of article I, section 22, it has no authority to single out
       the exercise of that right for taxation.

¶ 47       The majority’s analysis is problematic because it leaves space for a municipality
       to enact a future tax—singling out guns and ammunition sales—that is more
       narrowly tailored to the purpose of ameliorating gun violence. Specifically, the
       majority states that the tax ordinance fails to pass constitutional muster only
       because “the relationship between the tax classification and the use of the tax
       proceeds is not sufficiently tied to the stated objective of ameliorating [the costs
       that gun violence imposes on society].” Supra ¶ 37. The majority then admonishes
       that revenue generated from the taxes is not directed at any initiative or program
       directed at curbing gun violence or reducing it costs. Supra ¶ 38. The only problem
       with the majority’s approach—and the guidance it offers the County—is that such
       counsel, if followed, would still violate the provision of the Illinois Constitution
       noted above that plainly states that the right of the individual to keep and bear arms
       is subject only to the police power, not the power to tax. See Ill. Const. 1970, art. I,
       § 22. Thus, the majority is leading the County down a road of futility.

¶ 48       In upholding the tax, the appellate court did not even address plaintiffs’
       argument that they made before that court that the tax violates article I, section 22,
       of the Illinois Constitution. Defendants’ brief before this court hardly does any
       better than the appellate court did. They raise three meritless points in response. In
       that regard, they first argue that article I, section 22, is not implicated because the
       County’s tax is de minimis and therefore does not infringe the right to keep and bear
       arms. As the majority in the present case points out, we rejected the same sort of
       argument in Boynton v. Kusper, 112 Ill. 2d 356, 359-60, 368 (1986), when we found
       a nominal marriage license tax violated due process principles. See supra ¶ 32.




                                                - 12 -
¶ 49       Next, the County defendants argue that striking down the tax under section 22
       of article I “would bring about the untenable situation where a home rule entity can
       substantially infringe the right to bear arms pursuant to the police power yet cannot
       impose a de minimis tax.” I would note that the result decried by the County is the
       opposite of untenable. It is the only result permitted by the plain text of section 22
       of article I. The County must also keep in mind that it cannot simply use the guise
       of the police power to produce revenue or to tax. Paper Supply Co., 57 Ill. 2d at
       576. And while “ ‘the safety and good order of society’ ” may justify reasonable
       regulation of the right to keep and bear arms so long as it can survive scrutiny under
       our state constitution and the second amendment (see Kalodimos v. Village of
       Morton Grove, 103 Ill. 2d 483, 491-92 (1984) (quoting 6 Record of Proceedings,
       Sixth Illinois Constitutional Convention 88)), it does not follow that the right can
       be subject to discriminatory taxation in violation of the plain language of article I,
       section 22, of the Illinois Constitution.

¶ 50       Additionally, the County claims that it “cannot [be] explain[ed] why the
       General Assembly would specially preserve for home rule units a power to tax
       handguns”—the County cites section 90 of the Firearm Concealed Carry Act (430
       ILCS 66/90 (West 2020)) and section 13.1(e) of the Firearm Owners Identification
       Card Act (430 ILCS 65/13.1(e) (West 2020)) for this proposition—“if article I,
       section 22 prohibits such taxation.” The easy answer to this point is that the statutes
       the County mentions do not “specifically preserve” the power to tax—all they do
       is specifically eliminate the power to regulate. Moreover, the reason why those
       statutes preempt handgun regulations, not handgun taxes, is obvious—the Illinois
       Constitution only allows the legislature to preempt regulations, not taxes. And taxes
       that infringe the right to keep and bear arms are already precluded by the Illinois
       Constitution. See Ill. Const. 1970, art. I, § 22; id. art. VII, § 6. Moreover, even if
       the statutes mentioned by the County did intend to specifically preserve for home
       rule units the power to tax handguns in the manner under consideration here, that
       would not show that the framers of our constitution intended to authorize a home-
       rule unit’s discriminatory taxation of firearms, where the text of that constitution
       clearly prohibits taxation that infringes on the right to keep and bear arms.

¶ 51       Again, I believe that the majority’s analysis wrongly leaves the door open for a
       municipality to enact a future tax on firearms or ammunition that is more narrowly
       tailored to the purpose of ameliorating the cost of gun violence. The only problem




                                               - 13 -
       with that approach is that it would still violate the Illinois Constitution.


¶ 52      CHIEF JUSTICE ANNE M. BURKE took no part in the consideration or
       decision of this case.




                                                - 14 -